Name: Commission Regulation (EEC) No 3111/85 of 7 November 1985 abolishing the countervailing charge on tomatoes originating in Romania
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 11 . 85 Official Journal of the European Communities No L 296/35 COMMISSION REGULATION (EEC) No 3111/85 of 7 November 1985 abolishing the countervailing charge on tomatoes originating in Romania Regulation, indicated that entry prices have been at least equal to the reference price for two consecutive market days ; whereas the conditions specified in the second indent of Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of these products originating in Romania can be abolished, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 332/84 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 2936/85 of 22 October 1985 (3) introduced a countervailing charge on tomatoes originating in Romania ; Whereas the present trend of prices for Romanian products on the representative markets referred to in Regulation (EEC) No 21 18/74 (4), as last amended by Regulation (EEC) No 3110/83 Q, recorded or calculated in accordance with the provisions of Article 5 of that HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2936/85 is hereby repealed. Article 2 This Regulation shall enter into force on 8 November 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 November 1985. * For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118 , 20 . 5 . 1972, p. 1 . (2) OJ No L 130, 16 . 5 . 1984, p. 1 . (3) OJ No L 281 , 23 . 10 . 1985, p . 10 . (&lt;) OJ No L 220, 10 . 8 . 1974, p . 20 . Is) OJ No L 303, 5 . 11 . 1983, p . 5 .